In an action to declare the existence of an easement to use beach property and for other relief, judgment entered after trial modified on the law and the facts, without costs, by striking the first three decretal paragraphs therefrom and by inserting in place thereof the first three decretal paragraphs set forth in the proposed judgment at folios 156-160 of the record on appeal, except that there shall first be deleted from the third of said paragraphs the clause at folio 160 commencing with the words “ such rights of access ” and ending with the words “ business patrons ”. As thus modified the judgment, insofar as appeal is taken, is affirmed, without costs. Appeal from the decision dismissed, without costs. The findings of fact and conclusions of law are reversed. New findings and conclusions are made as proposed by appellants, except that the proposed conclusion numbered Seventh is disapproved. The statement on the map, by reference to which the plaintiffs’ lots were conveyed, reserves an absolute right in the grantor of any use of the beach and negatives any implication of easement. Nolan, P. J., Adel, Sneed and Wenzel, JJ., concur; Carswell, J., dissents and votes to affirm.